Citation Nr: 1722344	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-29 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2016, the Board remanded the issue for further development to include obtaining any outstanding treatment records and an addendum opinion on TDIU.  The issue has been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

At a December 2016 VA examination, the examiner stated he was unable to palpate a significant defect in the Veteran's right quad muscle and as a result ordered an MRI to see if the injury was worse than could be seen objectively.  The examiner went on to state the opinion would be appended, if necessary, as a result of the MRI.  Unfortunately, it is unclear whether the MRI was conducted as there is no evidence of it in the claims file.  The last treatment record associated with the claims file is dated December 9, 2015.  Therefore, a remand is necessary to determine if the MRI was conducted and if so it should be associated with the claims file, and sent to the December 2016 VA examiner for review and addendum opinion if the examiner determines one is necessary.



Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records that are not already associated with the claims file, to include those dated since December 9, 2015.  Specifically, it should be determined whether a right thigh MRI was scheduled and conducted according to the December 2016 VA examiner's request.  

If so, the MRI, and all pertinent VA treatment records since December 9, 2015 should be associated with the claims file.  Additionally, the MRI should be sent to the December 2016 VA examiner for review, and based on that review an addendum opinion on the Veteran's ability to secure or follow a substantially gainful occupation as opposed to employment that would only be considered marginal should be provided.

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




